NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       DEC 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: LEONG PARTNERSHIP,                       No.    18-60023

             Debtor.                            BAP No. 17-1015
______________________________

WARREN C. HAVENS,                               MEMORANDUM*

                Appellant,

 v.

ARNOLD LEONG; et al.,

                Appellees.


In re: LEONG PARTNERSHIP,                       No.    18-60024

             Debtor.                            BAP No. 17-1034
______________________________

WARREN C. HAVENS,

                Appellant,

 v.

ARNOLD LEONG; et al.,

                Appellees.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                          Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
             Spraker, Taylor and Brand, Bankruptcy Judges, Presiding

                          Submitted December 17, 2019**

Before: FARRIS, TROTT, and SILVERMAN, Circuit Judges.

      Warren Havens appeals pro se the Bankruptcy Appellate Panel’s (“BAP”)

decision affirming the bankruptcy court’s summary judgment dismissing the

involuntary Chapter 11 petition Havens filed against alleged debtor Leong

Partnership. We have jurisdiction under 28 U.S.C. § 158(d). We independently

review the bankruptcy court’s decision on appeal from the BAP. Eden Place, LLC

v. Perl (In re Perl), 811 F.3d 1120, 1124 (9th Cir. 2016). We review the

bankruptcy court’s conclusions of law de novo, and we review its findings of fact a

for clear error. Liberty Tool & Mfg. v. Vortex Fishing Sys, Inc. (In re Vortex

Fishing Sys., Inc.), 277 F.3d 1057, 1064 (9th Cir. 2002). We affirm.

      First, Arnold Leong, an alleged partner in the Leong Partnership, was

authorized under 11 U.S.C. § 303(d) to file an answer and oppose the involuntary

bankruptcy petition.

      Second, the bankruptcy court correctly determined that there existed a bona

fide dispute as to the validity of the petitioning creditors’ claims against Leong



      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2
Partnership for salary and rent and for tort liability. See 11 U.S.C. § 303(b)(1)

(petitioning creditor must hold a claim “that is not contingent as to liability or the

subject of a bona fide dispute as to liability or amount”); In re Vortex, 277 F.3d at

1064 (the bankruptcy court must “determine whether there are facts that give rise

to a legitimate disagreement over whether money is owed, or, in certain cases, how

much”).

      Appellant’s motions to file a substitute or corrected reply brief (Docket

Entry No. 31 in 18-60023, Docket Entry No. 27 in 18-60024) are granted.

      Appellant’s motion for a stay (Docket Entry No. 33 in 18-60023) is denied.

      Appellant’s motions for judicial notice (Docket Entry Nos. 34-36 in 18-

60023, Docket Entry Nos. 31-33 in 18-60024) are denied.

      AFFIRMED.




                                           3